Citation Nr: 1747801	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus, alcohol dependence, posttraumatic stress disorder (PTSD), and/or in-service exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, which included combat service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In his August 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request in August 2011.  The Board finds that no further action is necessary in this regard.  See 38 C.F.R. § 20.704(e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

This matter was most recently before the Board in July 2016, where the issue was remanded for additional development.  


FINDING OF FACT

Hypertension did not have its onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by a service-connected disability, was not caused or aggravated by alcohol dependence or by exposure to herbicides in service, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.                  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2014);                         38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  The record reflects that all available records pertinent to the claim have been obtained to the extent possible.  The Veteran has been afforded adequate VA examinations.  The examiners had access to and reviewed the claims file and provided etiology opinions which, when read in concert, provide the requisite information required to accurately adjudicate this claim.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Service Connection Claim

The Veteran has contended that his hypertension was either caused or aggravated by his service-connected type II diabetes mellitus, his alcohol dependence secondary to PTSD, his service-connected PTSD, and/or in-service exposure to herbicide agents in Vietnam.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See        Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, which includes hypertension.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2016); see also          38 U.S.C. §§ 1101 (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.         38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C. §§ 1112, 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2016).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for a disease listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See                              38 C.F.R. § 3.307(a)(6)(ii).

Further, service connection may be established on a secondary basis for a disability, which was either caused or aggravated by a service-connected disability.                38 C.F.R. § 3.310 (2016).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) are negative for diagnoses or complaints of hypertension.  The report of the Veteran's October 1969 separation examination indicates that clinical evaluation of his heart and vascular system were "normal" at that time.  In the Veteran's physical and psychiatric profile, he was rated at a high level of fitness for his overall physical and psychiatric condition in the October 1969 examination report.

In an October 1969 report of medical history, the Veteran endorsed that he has a history of multiple non-cardiac and non-vascular conditions, including skin disease.  Notably, however, the Veteran also endorsed that he did not have and never had high or low blood pressure and he further endorsed that he did not have any illness or injury other than those already noted.

The term "hypertension" for VA purposes means that the diastolic blood pressure (bottom number) is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure (top number) is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101 Note (1) (2016).  Here, the STRs include the report of a door gunner physical that indicates that the Veteran's blood pressure was 130/74 at that time.  His October 1969 separation examination reports documents a blood pressure reading of 118/68.

Thus, the evidence of record fails to show that the Veteran had hypertension during service or upon his discharge from service.  In addition, the Veteran's post-service treatment records are negative for any reports or diagnoses of hypertension within one year of his discharge.  The Veteran has not alleged that he had hypertension within one year of discharge.  

Therefore, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because hypertension was not shown during his active service or within one year of active service.  The Board also finds that direct service connection cannot be established because the evidence does not show that he developed this condition during service.  No health care professional has linked currently existing hypertension to the Veteran's active duty service on a direct basis.  To the extent that the Veteran has alleged such a link, the Board finds this is without probative value.  A lay person is not competent to provide an etiology opinion for hypertension as it not within a layman's sensibilities to be able to diagnose.  

With regard to assessing whether service connection is warranted on a presumptive basis due to herbicide exposure, the Board finds that the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam.  The Board finds, however, that the presumption is inapplicable in the present case because hypertension is not listed under 38 C.F.R. § 3.309(e) as a condition to which the presumption applies.  In addition, the Board finds that there is no competent evidence of record that indicates that his hypertension was caused by his presumed exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).  The Veteran has not submitted any opinion or evidence from a competent source which links hypertension to exposure to herbicides.  

In sum, there is no adequate evidence of record that supports a finding that the Veteran's hypertension was caused, or aggravated, by in-service exposure to herbicide agents.

With regard to whether service connection for hypertension is warranted secondary to diabetes, the Board notes that the report of a June 2008 VA examination documents the Veteran's report that he was diagnosed with hypertension ten years prior and that he was diagnosed with diabetes in March or April 2007.  The Board notes here that treatment records from IHS indicate that the Veteran has had hypertension since at least January 2003, and there is no evidence of a diabetes diagnosis prior to a February 2007 diagnosis of "pre-diabetes."  IHS records show that the Veteran was finally diagnosed with diabetes in June 2007.  

The clinician who examined the Veteran in June 2008 opined that the Veteran's hypertension was not aggravated by his diabetes on the ground that a diagnosis of diabetes was not met at that time.  In August 2011 and September 2013, another VA clinician offered a similar opinion, opining that the claimed condition is less likely than not proximately due to or the result of the Veteran's diabetes because the Veteran's hypertension diagnosis predates his diabetes diagnosis and there is no indication that the Veteran's diabetes has aggravated his hypertension.

In July 2014, a VA physician reviewed the Veteran's file and opined that it is less likely as not that the Veteran's hypertension caused or aggravated by his diabetes.  In support of his opinion, the clinician noted that the Veteran's hypertension diagnosis predates his diabetes diagnosis and there is no medical indication that the Veteran's blood pressure was aggravated by his later onset diabetes, as blood pressure readings before and after diabetes diagnosis is similar.  In addition, the medical publication "Up to Date" shows that the majority of hypertension cases (85 percent) are idiopathic or essential, and the physician reported that it is well known that diabetes is not associated with hypertension unless there is diabetic kidney disease.  As per this physician, the Veteran's most recent kidney function tests, which were conducted in 2013, were normal and the Veteran does not have diabetic nephropathy.  In addition, the physician reported medical records indicate that the Veteran has engaged in or been exposed to other factors that can aggravate hypertension, such as alcohol use, obesity, and smoking.  

Likewise, in a November 2015 C&P exam, the examiner indicated that hypertension caused or aggravated by diabetes is unlikely unless there is kidney disease, or associated severe diabetic nephropathy with an EGFR of less than 25 or Stage 4 chronic kidney disease.  The examiner noted the Veteran's normal kidney function tests in October 2013.  The examiner found there also is no medical indication for aggravation of the Veteran's blood pressure readings by his later onset diabetes mellitus type II, as blood pressure readings both before and after the diagnosis is very similar and there is no pattern of poor control.  The Board finds that these opinions adequate because the clinicians considered the relevant history of the Veteran's hypertension, provided sufficiently detailed descriptions of the disability, and provide analysis to support their opinions concerning the etiology of the condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The rationale was supported by citations to evidence in the claims file.  

With regard to the claim for hypertension secondary to PTSD, the Board finds that service connection is not warranted.  In December 2014, the Veteran submitted a medical opinion that he reported was authored by one of his treating physicians, Dr. G.E.  In this opinion, Dr. G.E. reported that there is a strong correlation between hypertension and PTSD.  To support her opinion, Dr. G.E. referenced two articles Todd C. Buckley & Danny G. Kaloupek, A Meta-Analytic Examination of Basal Cardiovascular Activity in Posttraumatic Stress Disorder, Psychosomatic Medicine (2001); and Craig N. Sawchuk, et al., The Relationship Between Post-Traumatic Stress Disorder, Depression and Cardiovascular Disease in an American Indian Tribe, Psychological Medicine (2005).  As per Dr. G.E., the first article shows that PTSD is "associated with elevated basal levels of heart rate and diastolic blood pressure," and the second article shows that posttraumatic stress is "related to increased cardiovascular risk."  The Board finds, however, that this evidence of correlation, association, or a general relationship between hypertension and PTSD is speculative, since such language acknowledges there are other factors for which it does not account.  It also is significant that this was the Veteran's treating physician, who did not add that in the Veteran's case, his hypertension was as likely as not caused or aggravated by PTSD.  Moreover, during the November 2015 examination, the examiner reasoned that although PTSD and stress can temporarily cause elevation of blood pressure or temporary flare-ups, the weight of medical literature would be against PTSD as a cause of hypertension.  There is no evidence for aggravation of the Veteran's hypertension by his PTSD because a review of several blood pressure readings throughout his medical records fails to show any permanent aggravation beyond natural progression as there is no pattern of persistently elevated blood pressure readings (at least from 1989 to 2013).  There is no medical evidence that his blood pressure readings have been hard to control due to his PTSD.  

Therefore, the treating physician's evidence falls below VA's standard of establishing causation - that is at least as likely as not that the Veteran's PTSD is the actual cause of the claimed disability or is aggravated by it.  As such, the Board attaches less probative value to Dr. G.E.'s opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Overall, there is no adequate evidence of record that supports a finding that the Veteran's hypertension was caused, aggravated, by a service-connected disability.  

Finally, the Veteran asserted that his alcohol dependence secondary to his PTSD might have aggravated or caused his hypertension.  In fact, in the July 2014 examination, the physician reported medical records indicate that the Veteran has engaged in or been exposed to other factors that can aggravate hypertension, such as alcohol use, obesity, and smoking.  As such, in an August 2016 C&P hypertension medical opinion, the examiner opined that hypertension was less likely than not caused or aggravated by the Veteran's alcohol dependence.  The examiner reasoned that alcohol only has a relatively transient effect on blood pressure and would not have caused this Veteran's ongoing hypertension since the Veteran's alcohol dependence has been in remission since 2003.  The examiner referenced the medical literature Alcohol is Bad for Blood Pressure, which stated "the regular consumption of alcohol elevates blood pressure, with global estimates that the attributable risk for hypertensive disease from alcohol is 16 percent.  The increase in blood pressure is approximately 1 mmHG for each 10g alcohol consumed and is largely reversible within 2-4 weeks of abstinence or a substantial reduction in alcohol intake."  Moreover, in High Blood Pressure Due to Alcohol, the author stated that "[h]igh recent alcohol intake significantly raised systolic and diastolic blood pressure in both men and women.  Previous alcohol intake, however, did not appear to influence blood pressure.  We conclude that the effect of alcohol on blood pressure appears to be predominantly due to alcohol consumed in the few days immediately preceding blood pressure measurement, with alcohol consumption before those few days exerting little effect on blood pressure."  The examiner could not provide a baseline of severity, because the Veteran stopped using alcohol the same year that he was diagnosed with hypertension.  The mingled effects of stopping alcohol (and its transient effect on blood pressure) and starting anti-hypertensives would not allow for establishment of a baseline without resorting to mere speculation.  Even without establishing a baseline, the examiner reasoned that the effects of alcohol on raising blood pressure are transient.  The weight of the medical literature does not support an ongoing aggravating effect on the Veteran's blood pressure from his prior alcohol use.  

The Board finds that the opinion is adequate because the clinician considered the relevant history of the Veteran's hypertension, provided sufficiently detailed descriptions of the disability, and provide analysis to support their opinions concerning the etiology of the condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Overall, the preponderance of the competent probative evidence weighs against a finding that the Veteran's hypertension was caused, or aggravated, by a service-connected disability.

Although the Veteran has asserted that there is a causal relationship between his hypertension and his service, to include disabilities for which he is already service- connected, the Board finds that he is not competent to provide evidence pertaining to a complex medical issue such as the etiology of the claimed condition.  Jandreau, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a disorder that manifested many years after service, such as in this case is due to or related to service or other disorders is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a layperson.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board finds that the preponderance of the competent and probative evidence demonstrates that there no nexus between the Veteran's service, or service-connected disabilities, and his hypertension..  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.





____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


